                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

TONY PHELPS,                        )
                                    )
      Plaintiff,                    )     JURY DEMAND
                                    )
vs.                                 )     NO. 1:21-cv__________
                                    )
TEKSYSTEMS, INC.; U.S. XPRESS       )
ENTERPRISES, INC.; and U.S.         )
XPRESS, INC.,                       )
                                    )
      Defendants.                   )
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       Comes now Plaintiff Tony Phelps (“Plaintiff”) and files this Complaint against Defendants

Teksystems, Inc., U.S. Xpress Enterprises, Inc. and U.S. Xpress, Inc. (“Defendant” or

“Defendants”) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., showing

the Court as follows:

                                      I. JURISDICTION

       1.      This Court has jurisdiction over this action for unpaid overtime pay, back pay,

liquidated damages, compensatory damages, punitive damages, injunctive relief, and related relief

by virtue of the provisions of 29 U.S.C. §1331 and §1337 without regard to the citizenship of the

parties or amount in controversy.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391.




Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 1 of 6 PageID #: 1
                                II. NATURE OF PROCEEDING

       3.      This is an action to recover unpaid overtime compensation under the FLSA and to

redress unlawful retaliation for exercising rights under 29 U.S.C. §206, §207 and §215.

                                          III. PARTIES

       4.      Plaintiff was at time material a citizen of the State of Tennessee. Plaintiff now

resides in the State of South Carolina. The matters giving rise to this action occurred within this

District and Division.

       5.      Defendant Teksystems, Inc. (“Teksystems”) is a corporation organized under the

laws of Maryland. Teksystems does business in the State of Tennessee. Its Registered Agent for

service of process in this State is Corporation Service Company, 2908 Poston Ave., Nashville, TN

37203-1312.

       6.      Defendant U.S. Xpress Enterprises, Inc. (“Enterprises”) is a corporation organized

under the laws of the State of Nevada. Enterprises does business in the State of Tennessee. It has

its corporate headquarters and principal place of business in this District and Division. Its

Registered Agent for Service of Process is also Corporation Service Company.

       7.      Defendant U.S. Xpress, Inc. (U.S. Xpress) is a corporation organized under the laws

of the State of Nevada. U.S. Xpress does business in the State of Tennessee. It has its corporate

headquarters and principal place of business in this District and Division. Its Registered Agent for

Service of Process is also Corporation Service Company.

       8.      U.S. Xpress is a wholly owned subsidiary of Enterprises. The two corporations are

jointly operated for the same business purposes and are joint employers for the purposes of this

action. Unless indicated to the contrary, Enterprises and U.S. Xpress will be referred to collectively

as “Enterprises.”



                                                  2

Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 2 of 6 PageID #: 2
                                        IV. FACTUAL BASIS

        9.        Teksystems is an employment agency. From about November of 2019 to about

August of 2020 Teksystems employed Plaintiff for the purpose of working for, and under the

supervision of, Enterprises. Plaintiff was paid an hourly rate for this work. Once Plaintiff was assigned

to work for Enterprises, Plaintiff received his work tasks from Enterprises but received his pay from

Teksystems. Basically, Enterprises was paying Teksystems for Plaintiff’s work plus compensating

Teksystems for arranging for Plaintiff to perform that work.

        10.       Enterprises assigned Plaintiff tasks that often required him to work more than 40 hours

per week. However, Enterprises refused to pay premium pay for overtime work. Teksystems

sometimes paid Plaintiff some of the overtime he had earned, but not always and not all. Both

Teksystems and Enterprises had full knowledge that Plaintiff was being denied overtime pay.

        11.       Defendants decided that during Plaintiff’s temporary assignment with Enterprises: (1)

Plaintiff would work the required overtime hours (2) Teksystems would bill Enterprises for only 40

hours in a work week, regardless of how many overtime hours Plaintiff worked, (3) Plaintiff would

report the actual hours worked to Teksystems, and (4) Teksystems would occasionally pay Plaintiff

overtime pay for overtime hours he had worked. Both Enterprises and Teksystems had full knowledge

of this arrangement. In fact, Teksystems acknowledged to Phelps that it owed the premium pay for

the overtime work and promised to properly compensate him.

        12.       Even when Teksystems did pay some overtime to Plaintiff, the payments for such

premium pay were not always made within either the week in which those overtime hours were

worked or in the second week of a two-week pay period in which the overtime hours were worked in

the first week.




                                                    3

Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 3 of 6 PageID #: 3
        13.     Phelps did a good job performing work for Enterprises. On about June 10, 2020

Enterprises made Plaintiff an offer of permanent employment after the Teksystems project was

completed. Plaintiff accepted this offer.

        14.     As the time for Plaintiff to transition from joint employment by Teksystems and

Enterprises to an Enterprises employee approached, Phelps inquired of Teksystems when he would

receive the overtime pay he had earned and had been promised. Teksystems then approached

Enterprises and asked that it reimburse Teksystems for this cost.

        15.     Enterprises refused to reimburse Teksystems for Plaintiff’s overtime pay. Also,

because Plaintiff asked for his overtime pay, Enterprises retaliated against Plaintiff by withdrawing

its offer of permanent employment.

        16.     Teksystems then refused to pay Plaintiff the remainder of his overtime pay. Also,

because Plaintiff asked for his overtime pay, Enterprises also retaliated against Plaintiff by refusing

to refer him to other jobs with Teksystems customers.

        17.     Plaintiff has lost considerable pay and benefits as the result of these unlawful acts.

                                             V. CLAIMS

                                  Claim 1: Pay Violation (FLSA)

        18.     Defendants violated Plaintiff’s rights under the FLSA by refusing to pay him for

hours over 40 in a work week and at the rate of one-and-one-half the regular rate of pay in violation

of Section 7 of the Fair Labor Standards Act, as amended, 29 U.S.C. §207.

                                    Claim 2: Retaliation (FLSA)

        19.     Defendants retaliated against Plaintiff by refusing to assign or refer Plaintiff to

other Teksystems customers and by withdrawing an offer of permanent employment with

Enterprises in violation of 29 U.S.C. §215.



                                                   4

Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 4 of 6 PageID #: 4
                                  Claim 3: Breach of Contract

       20.     Defendants violated their contracts with Plaintiff by failing to pay Plaintiff at a rate

of pay for each hour worked and for the payment of overtime pay at the federally prescribed

premium rate for each hour worked in excess of 40 in each week and by failing to employ Plaintiff

and assign him work.

                                  Claim 4: Unjust Enrichment

       21.     Defendants were unjustly enriched by refusing to pay all monies due to Plaintiff

under their contracts and under applicable law.

                                  VI. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff accordingly prays for the following relief:

       a.      Judgment for the unpaid overtime hours worked by Plaintiff;

       b.      An additional amount as liquidated damages;

       c.      An order requiring Enterprises to employ Plaintiff in the position it had previously

               offered to him or, if the position is no longer available, front pay and benefits;

       d.      Judgment for Plaintiff’s loss of earnings and the value of lost benefits;

       e.      Judgment for an equal amount as liquidated damages;

       f.      Compensatory damages for Defendants’ violation of section 15 of the Fair Labor

               Standards Act;

       g.      Attorney fees and costs;

       h.      A jury on all triable claims; and

       i.      Such further relief to which Plaintiff may be applicable and proper.




                                                   5

Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 5 of 6 PageID #: 5
                                   BURNETTE DOBSON & PINCHAK


                                   By: __s/ Frank P. Pinchak
                                          Frank P. Pinchak, BPR No. 002094
                                          Harry F. Burnette, BPR No. 004803
                                          Madison Hahn, BPR No. 037860
                                          Attorneys for Plaintiff
                                          711 Cherry Street
                                          Chattanooga, TN 37402
                                          Phone: (423) 266-2121
                                          Fax: (423) 266-3324
                                          fpinchak@bdplawfirm.com
                                          hburnette@bdplawfirm.com
                                          mhahn@bdplawfirm.com




                                     6

Case 1:21-cv-00092-KAC-SKL Document 1 Filed 05/04/21 Page 6 of 6 PageID #: 6
